DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending and examined herein per Applicant’s 06/18/2021 amendments.  Claim 1 is amended and no claims are added.

Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 112(b) rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
Applicant respectfully notes that courts have repeatedly deemed the application of particular computerized rules recited in a claim to enable the automation of specific task that previously could only be performed, albeit inadequately, by humans, to constitute significantly more than an abstract idea using generic computing components.  Remarks p. 4.

The Office in the past has used McRO, Inc. v. Bandai Namco Games to illustrate the point Applicant makes in his arguments “application of particular computerized rules recited in a claim to enable the automation of specific task that previously could only be performed [by humans]”.  McRO offers an improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing computer to performance of a function not previously performed by a computer. “Recent Subject Matter Eligibility Decisions” Memorandum, dated 11/02/2016.  The question present by the court in McRO is whether the claim as a whole “focus[es] on a specific means or method that improves the relevant technology” or is “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016), also see MPEP 2106.05(a).
The instant claimed invention is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.  The claimed 
While Applicant adds “the secondary data including at least feedback comprising mitigation of flaws in the similar prior third party design data as discerned by at least one machine learning algorithm in the plurality of rules”, the feedback is to the mitigation of risk associated with inventory based on information received from the third party design data.  The feedback element of the claim is NOT expressly stated as such; however, the Office finds support in “the presently disclosed SCM platform 307 , notwithstanding a calculation that the optimal procurement time may be 14 days , may derive secondary data from the combinations of the optimal procurement secondary data , the risk associated with the part , and the cost of the part , that a 28 day buffer should be ordered for the part at each of the next two 14 day procurement windows — thereby increasing the buffer for this key, high risk part using the learning algorithms of the platform 307. That is, the disclosed embodiments may perform balancing of input primary and derived secondary data to arrive at a solution that is optimal when considering a wide range of factors , but which is not necessarily optimal for any given factor.” (Spec. [87]) 
When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely 
Machine learning algorithms self-build a model based on data in order to make predications or decisions without being programmed by a human to do so. Id. Simply put, machine learning is thus the antithesis of human activity. Remarks p. 5.
Respectfully, executing a process via a machine does not make it the antithesis of human activity.  The Office directs Applicant to the cases cited in the MPEP as representative of abstract idea examples of organizing human activity many of which involve machines applying some form of algorithms.  Where the MPEP 2106.04(a)(2) shows for example, using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979)  or an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation"  Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012), both of which were found to be abstract ideas – organizing human activity.
As stated above in the response to 4(a) simply applying a machine learning algorithm is not enough to move the abstract idea in to the realm of patent eligible 
In the claimed embodiments this historic drawback is remedied by the fact that machines/computers “talk” directly to each other, thereby eliminating the need for various supply chain nodes to disclose proprietary data to other humans. Remarks p. 6.
Respectfully, Applicant’s argument is not supported by the instant specification.  The specification expressly discloses that nodes are an element of the disclosed system.  See for example fig. 1 and paragraphs 10-11, 57-59 (59 copies below), 69.  
[0059]    As will be explained in the embodiments discussed below, nodes 104, 107 may be configured as assembly nodes, part nodes, supplier nodes, manufacturer nodes and/or any other suitable supply chain node. Each of these nodes may be configured to collect, store, and process relevant supply chain-related data and transmit the SCM data to primary node 101 via network 112. Primary node 101 may further be communicatively coupled to one or more data services 110, 111 which may be associated with governmental, monetary, economic, meteorological, etc., data services. Services 110, 111 may be third-party services configured to provide general environmental data relating to SCM, such as interest rate data, tax/tariff data, weather data, trade data, currency exchange data, and the like, to further assist in SCM processing. Primary node 101 may be "spread" across multiple nodes, rather than comprising a single node, may access data at any one or more of a plurality of layers from nodes 104, 107, and may be capable of applying a selectable one or more algorithms, applications, calculations, or reporting in relation to any one or more data layers from nodes 104, 107. 
(emphasis added)

Based on the specification’s disclosure Applicant’s argument is unclear.  The rejection of the previous Office action is maintained as updated below.
Applicant’s arguments with respect to the 35 USC 103 rejection of the previous Office action are directed to newly added amendments that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, the claim does not falls within at least one of the four categories of patent eligible subject. Claim 1 is to a platform as claimed is to software per se, see further explanation below in following 101 rejection.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number October 2019: Subject Matter Eligibility at p. 4-5.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A supply chain design platform for designing a supply chain comprising a plurality of supply chain nodes, comprising: 
a plurality of data inputs that receive primary hardware and software data from across an entirety of at least one second supply chain accessible over a computer network, including proprietary data therefrom, and that receive design data including at least similar prior third party design data, regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor; 
a plurality of rules stored in at least one memory element associated with the at least one processor and that perform comparative operations on the primary hardware data, the software data, and the design data to produce secondary data that includes at least inventory buffering data upon direction from the at least one processor, the secondary data including at least feedback comprising mitigation of flaws in the similar prior third party design data as discerned by at least one machine learning algorithm in the plurality of rules; and 
a plurality of data outputs that: 
provide to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules; and 
provide the secondary data to a user via the user interface.

Where managing a supply chain based on inputs is found to be a fundamental economic practices when read in light in of the specification.   Where a supply chain management is commonly understood to mean the sequence of steps required to move a product from raw material form procurement/production to end customer distribution. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be steps for receiving inputs and outputting data that are found to be insignificant extra solution activities.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra solution activity that cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least  per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).
It is noted that the specification describes physical forms of the platform as “platform, and its associated system and method, may include a plurality of data inputs capable of receiving primary hardware and software data from at least one third party data source and at least one supply chain node upon indication by at least one processor. The platform and its associated system and method may also include a plurality of rules stored in at least one memory element associated with at least one processor and capable of performing operations on the primary hardware and software data to produce secondary data upon direction from the processor(s).” [11] The specification also describes physical forms as “various components shown in FIG. 2 may be implemented in hardware or a combination of hardware and tangibly-embodied, non-transitory software, including one or more signal processing and/or application specific integrated circuits.” [60]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (Linton et al US Pub 2014/0019471 A1) in view of Saias et al (US Pub 2003/0014379 A1).
Claim 1
Linton teaches a supply chain design platform for designing a supply chain (Linton abstract “supply chain management system that can estimate manufactured item delivery times at a facility, manufactured item costs or prices, and dynamically control supply chain performance”) comprising 
Linton [83] “shipment enterprise and/or organization server 250 represents the freight enterprises or organizations handling shipments between nodes of the supply chain” also see fig. 4 and 6), comprising: 
a plurality of data inputs that receive primary hardware and software data from across an entirety of at least one second supply chain accessible over a computer network, including proprietary data therefrom, and that receive design data including at least similar prior third party design data, regarding a prospective at least one of the plurality of supply chain nodes, upon indication by at least one processor (Linton [68] “tier 1 control tower 100, in a brand level, typically corresponds to a retail and/or wholesale vendor, supplier, distributor, or other business that provides its branded products to end users . . . control tower 100 monitors (and collects information regarding) the product distribution chain, product inventory levels, product demand, and/or prices of competitive products and, based on the collected information and product demand and price projections, dictates to second tier partners, prices, supply requirements, and other material terms, and accesses performance information of such second and third tier partners to monitor supply chain performance”, also see fig. 1-2where product demand information would have been recognized by one of ordinary skill in the art as an example of proprietary data); 
a plurality of rules stored in at least one memory element associated with the at least one processor and that perform comparative operations on the Linton [149] “threshold level but no more than a second threshold level of inventory is on hand (after projected product delivery), a correct inventory level is present at a tier 1 facility”, where the on hand inventory is the equivalent of the claimed inventory buffering data, [111] “risk manager 316 applies a rule or policy set or template to the information or output received from the analytical engine 312 and provides reporting information to the reporting module 320 for presentation to a (human) manager”, [154] “the risk manager retrieves the appropriate rule or policy set or template from the database” and [155] “the risk manager determines, based on a comparison of the material and/or part and/or component and/or product delivery scheduling problem with the appropriate rule or policy set or template, an appropriate action to be taken”), the secondary data including at least feedback comprising mitigation of flaws in the similar prior third party design data as discerned by at least one machine learning algorithm in the plurality of rules (Linton [111] “a recommendation on how to mitigate and/or avoid the noncompliant event.  Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event” where mitigation of noncompliant event is the equivalent of the claimed mitigation of flaws); and 
a plurality of data outputs that (Linton [102] “simulation's output data will only produce a likely estimate of real-world events”): 
provide . . . the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules (Linton [105] “analytical engine 312 and risk manager 316 can use other variables and/or algorithms to determine the relative health of the supply chain.  For example, the analytical engine 312 can employ a metric--CpX, which can be a measure of risk and capable of substantially optimizing the supply chain.  The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account” also see fig. 7, 11-15); and 
Linton further teaches displays see [127-132] and figs. 11-15; however Linton does not teach the following claimed limitations that are taught by Saias in the analogous art of operations management.
provide to a user interface (Saias [105] “user interface is a graphical user interface”)
provide the secondary data to a user via the user interface (Saias [417] “the user interface 120 including the manipulation of design entry controls to define variables, objectives and constrains, optimization, manipulation of design output controls to define a format for the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management”).
Both Linton and Saias are concerned with supply chain management see respect “Field of Invention”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Linton the provide to a user interface and provide the secondary data to a user via the user interface as taught by Saias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheony (US 10,803,414 B2) teaches identify and assess risk in a supply chain network. The systems and methods create a visual model of a supply chain network, which includes: (i) logical stations graphically representing the physical sites in the supply chain network, and (ii) logical transits graphically representing the transportation of materials between the represented physical sites. For each given logical station, the systems and methods identify risk values for risk categories associated with the physical site. The systems and methods identify the risk values based on physical conditions related to: (a) the physical site represented by the given logical station, (b) each physical site represented by a logical station positioned in a downstream supply chain path to the given logical station, and (c) each transportation represented by a logical transit positioned in the downstream supply chain path.
Srinivasan (US Pub 2017/0017909 A1) teaches system is configured to maintain a supply chain repository storing an original buffer level, and a master plan.  Further, the system is configured to monitor each stage associated with the supply chain to identify at least one of a short term disruption or a long term disruption associated with a stage of the supply chain.  Further, the system is configured to resolve the short term disruption by updating the original buffer level of an inventory or by revising the current plan and at least one of the set of future plans associated with the supply chain.
Zivelin et al (US 2014/0278713 A1) teaches the materials requirement forecast and the forecast error generated by a demand management module 117 is fed into an inventory optimization system (e.g., inventory optimization module 127), which prescribes target time-phased safety stock levels for all maintenance parts across all maintenance locations in order to buffer against demand and supply uncertainty with the minimum possible overall inventory levels.  The output of such an inventory optimization system, along with the material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623